Case 1:19-cv-22025-JAL Document 8 Entered on FLSD Docket 09/12/2019 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:19-CV-22025-JAL

 MARISELA MATA and BIBIANA
 HERNANDEZ, as individuals and
 on behalf of all others similarly situated.

 v.

 GRUPO HOTELERO GRAN CARIBE,
 CORPORACIÓN DE COMERCIO Y
 TURISMO INTERNACIONAL
 CUBANACÁN S.A., GRUPO DE
 TURISMO GAVIOTA S.A.,
 CORPORACIÓN CIMEX S.A., RAÚL
 DOE 1-5, MARIELA DOE 1-5,

       Defendants,
 ______________________________________/


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs give notice that the

 above-captioned case is voluntarily dismissed without prejudice.

 Dated: September 12, 2019

                                               Respectfully submitted,

                                               RIVERO MESTRE LLP
                                               2525 Ponce de Leon Blvd., Suite 1000
                                               Coral Gables, Florida 33134
                                               Telephone: (305) 445-2500
                                               Facsimile: (305) 445-2505
                                               E-mail: arivero@riveromestre.com
                                               E-mail: jmestre@riveromestre.com
                                               E-mail: crodriguez@riveromestre.com


                                        By:      /s/ Andrés Rivero_____
                                               ANDRÉS RIVERO

                                                  1
Case 1:19-cv-22025-JAL Document 8 Entered on FLSD Docket 09/12/2019 Page 2 of 2



                                                  Florida Bar No. 613819
                                                  JORGE A. MESTRE
                                                  Florida Bar No. 88145
                                                  CARLOS A. RODRIGUEZ
                                                  Florida Bar No. 0091616

                                                  MANUEL VAZQUEZ, P.A.
                                                  2332 Galiano St., Second Floor
                                                  Coral Gables, Florida 33134
                                                  Telephone: (305) 445-2344
                                                  Facsimile: (305) 445-4404
                                                  E-mail: mvaz@mvazlaw.com

                                            By:        /s/ Manuel Vazquez_
                                                  MANUEL VAZQUEZ
                                                  Florida Bar No. 132826


                                    CERTIFICATE OF SERVICE

         I hereby certify that on September 12, 2019, I electronically filed the foregoing Notice of

 Voluntary Dismissal with the Clerk of the Court by using the CM/ECF system, which sent notice

 of such filing to all parties of record.



                                                  /s/ Andrés Rivero____
                                                  Andrés Rivero
                                                  Fla. Bar No. 613819




                                                    2
